Title: To George Washington from Major General Philemon Dickinson, 23 June 1778
From: Dickinson, Philemon
To: Washington, George


                    
                        Dr Sir
                        Trenton [N.J.] June 23d 1778—½ past 1, OClock P.M.
                    
                    From every present appearance, I believe the Enemy intend their rout thro’ allentown—Their Lt Horse with a party of Infantry appeared at the Bridge, by Lewis’s Mill—but have retired—a second party of Horse, came up to the Drawbridge, just after we had destroy’d it, & gone off—they have allso retired.
                    I have about six hundred Militia now upon their left flank, the remainder that march’d this way, shall act in the same manner—Genl Maxwell’s Brigade, will proceed immediately to Maidenhead. I have the honor to be, Your Excellency’s most Ob. St
                    
                        Philemon Dickinson
                    
                    
                        P.S. Two small Battns in the front, obstructg their march—& one small Battn on their right flank.
                        2, oClock By Colonel Morgans request, Captain Giles this moment came in, & left the Troops three miles in the rear—to inform me of their approach—they are so near this place, & the men so fatigued,  that they will halt here this Eveng & march in the morng for ⟨Ma⟩idenhead—the reason of their taking this rout, was the information received on the road—of the Enemy’s being near this place—a Lt Horseman this moment came from Lewis’s Mill, who informs me, that the Enemy have appear’d a second time, at that place.
                    
                